Broyles, C. J.
1. Under the facts of the case as disclosed by the record, the admission of the documentary evidence set forth in a ground of the motion for new trial was not error for any reason assigned.
2. A ground of the motion for new trial assigns error upon the refusal of the court to award a nonsuit. Under repeated rulings of the Supreme Court and of this court, such an assignment can not be considered where, after such refusal, the case proceeded to a verdict in favor of the plaintiff, and the defendant’s motion for a new trial (to the overruling of which exception is taken) includes the ground that the verdict was contrary to the evidence and without evidence to support it.
3. Under the pleadings and the evidence the refusal of the court to give the requested charges set forth in special grounds 3, 4, and 5 of the motion for new trial was not error.
4. In the light of the entire charge of the court and the facts of the case, *635the several excerpts from the charge, and the omission to charge, -without request, a certain pertinent principle of law, as complained of in the motion for new trial, were not error for any reason assigned.
Decided January 12, 1932.
Rehearing denied February 16, 1932.
Clifford Pratt, for plaintiff in error. Oliver & Oliver, contra.
5. Error is assigned upon the refusal of the court to declare a mistrial because of alleged improper remarks made by counsel for the plaintiff in his concluding argument to the jury. In the motion to declare a mistrial it was alleged that the remarks were “highly prejudicial,” and “totally unsupported” by the evidence. The court denied the motion, but instructed the jury to disregard any remarks by counsel not supported by evidence. Under these circumstances this court can not hold that the refusal to declare a mistrial was error.
6. The evidence, with the legal inferences and deductions arising therefrom, authorized the verdict, and the refusal to grant a new trial was not error.

Judgment affirmed.


Luke, J., concurs. Bloodworfh, J., absent on account of illness.